Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 1 of 13 PageID #: 9




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


_____________________________
Elliot M. Hirsch,
               Plaintiff,


v.                                                                   Complaint and Demand
                                                                     for jury trial


Adina Miles and Yeshiva of Flatbush Joel Braverman High School
               Defendants
________________________________




                                 JURISDICTION AND VENUE

       1.      Plaintiff brings this suit pursuant to 28 U.S.C. § 1332, a case in which a citizen of

one State sues a citizen of another State or nation, and the amount in controversy is more than

$75,000, which is a diversity jurisdiction case.

       2.       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                            PARTIES

       3.      Plaintiff, Elliot M. Hirsch, resides at 7 Saxony Drive, Oakhurst, New Jersey

07755. Plaintiff’s telephone number is 917 750 0418 and email address is

Elliothirschlaw@gmail.com.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 2 of 13 PageID #: 10




       4.      Defendant Adina Miles permanently resides at 1416 E 16th St

Brooklyn, NY 11230-6608. And Yeshiva of Flatbush Joel Braverman High School business

address is 1609 Ave J, Brooklyn, NY 11230.

                                  STATEMENT OF CLAIM

       5.      The incidents that give rise to this action took place on Instagram on March 8, 9,

10, and 11 in the year 2021 and in Brooklyn, NY, on the corner of Ave P and Kings Highway

and Ocean Ave on March 11, 2021, at circa 12:00pm.

                                             FACTS

       6.      Adina Miles is a woman who has an Instagram account called “flatbushgirl”.

       7.      Adina Miles’ Instagram account has roughly 55,700 followers.

       8.      On or about March 9, 2021, Adina Miles posted on her Instagram account a

picture of my wife with the caption “free Elizabeth”. On said flyer was a call to all of Adina

Miles’ followers requesting their attendance at an impromptu protest starting at Corporal

Wiltshire Park located in Brooklyn, New York at 10am on March 11, 2021.

       9.      My wife’s name is Elizabeth M. Kairey.

       10.     On or about June 27, 2018, my wife commenced a lawsuit against me in New

York Supreme Court under index number 53206/2018.

       11.     As of the time of the protest I had not given my wife a Jewish divorce document

known in Hebrew as a GET.

       12.     Adina Miles organized an illegal protest to commence at said park with the

intention to come down the block to my father’s medical practice.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 3 of 13 PageID #: 11




       13.     According to Ms. Miles, the express purpose of the protest was to publicly

humiliate me and pressure me and my family until I gave my wife a GET and “set her free”.

       14.     On March 11, 2021, Adina Miles was one of the people leading the protest at

Corporal Wiltshire Park.

       15.     According to the 311 websites of NYC, protests need valid permits and if using

loudspeakers, sound permits are additionally required. Adina Miles is seen in videos using a

loudspeaker at said protest.

       16.     Requests must be made weeks in advance for valid permits and this protest was

only organized days before it occurred.

       17.     At said protest, Ms. Miles, specifically stated that if I do not give my wife the

GET that day she would come back the following day to continue protesting. She further

confirmed this by a post on her Instagram account the same day.

       18.     Ms. Miles was part of a group of women that specifically stated they would bring

the protestors to my father’s medical office and then our home( presumably both of my father’s

homes as the previous night there was an illegal riot at my Oakhurst residence and there was a

police car outside my father’s Brooklyn home the night of March 11, 2021) the following day

should I not give my wife the GET that day March 11, 2021.

       19.     On or about March 11, 2021, Adina Miles posted on her Instagram account videos

of the protest, and she acknowledged all of the above-mentioned threats that were made to me.

       20.     I received all of these videos and posts via the internet.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 4 of 13 PageID #: 12




       21.     At about 8:15pm on March 11, 2021, I gave my wife a GET due to the intense

pressure and threats of continued protesting at my father’s medical office and my residence. In

particular, I was extremely fearful of the mob of protestors throwing eggs at my home and

father’s office as they had done to a different man the previous two nights at 2136 East 5th street

Brooklyn, NY 11223. Additionally, upon information and belief, the mob of protestors also

destroyed the air condition units at this other man’s home.

       22.     It is confirmed that the NYPD did not disperse the illegal protests at this other

person’s home, and they also did not disperse the illegal protest at Corporal Wiltshire Park. In

fact, only one police car is seen in the videos at both protests. It is inconceivable that the NYPD

did not protect the home of this other person. Moreover, only one police car was outside my

Brooklyn, NY residence the night of March 11, 2021, expecting a mob of 500-700 rioters just

like the previous night at this other man’s home. But because Adina Miles and others working

with her were successful in putting this other man in jail, the mob turned their attention to me

and were threatening my home and family. I have irrefutable evidence that the NYPD allowed

this other man’s home to be egged and mobbed and did not disperse the unruly crowd. The

NYPD was not going to protect my family residence from being egged as they themselves told

my brother that night that they cannot stop a mob of rioters from coming to our home and doing

as they please. I frequently stay in my parent’s Brooklyn home as my visitations with my

daughter take place in New York.

       23      Several weeks after I gave my wife the GET, numerous Rabbi’s condemned said

GET and declared it null and void due to illegal coercion.

       24.     According to Jewish law, a man must give his wife a GET willingly and coercion

is permitted in extremely limited circumstances.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 5 of 13 PageID #: 13




       25.     Not one single Rabbi permitted Adina Miles to engage in a public humiliation

campaign against me and my family and encourage harassing me and my family members. In

fact, even one member of the mob posted a video on Instagram acknowledging that the mob was

harassing Dr. Hirsch(my father) without any permission from a Rabbinic Court.

       26.     The reason I am able to affirmatively state said fact is because when Adina Miles

or people like her engage in these defamation campaigns they post a document issued by a Beth

Din( Hebrew term for Rabbinic Court) authorizing certain measures of coercion against certain

men who are deemed to be illegally(according to Jewish law) withholding a GET from their

respective wives.

       27.     No such document existed in my case.

       28.     In fact, several Beth Din’s explicitly stated that it was forbidden by Jewish law to

pressure me to give my wife a GET.

       29.     The next day, March 12, 2021, Adina Miles, publicly issued a warning on her

Instagram account advising all “get refusers” that you will be next. She then stated, “we will

publicly humiliate me, we will have you fire from your job, we will find ways to have you

arrested” and “we will not rest until every prisoner is set free” advising others that what she did

to me she will continue to do to other men she deems are not granting their wife a Jewish

divorce.

       30.     At said illegal protest, around 10 or so high school girls were sent by the Yeshiva

of Flatbush High School, a private school that purports to follow Orthodox Judaism but in fact,

does not follow Orthodox Judaism because according to Orthodox Judaism one can only
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 6 of 13 PageID #: 14




pressure a man to give a GET when it is authorized by a Rabbinic Court. Said students held a

flyer stating that “let her go.”

        31.     A man named Heshy Tischler made a speech at said protest specifically referring

to my father Dr. Hirsch as the man who promised a GET would be given that night as long as the

protestors did not come down the block to his office.

        32.     Heshy Tischler then posted a video on his Instagram account of him making a

speech at said protest specifically stating that “Elliot Hirsch” is the person who is not giving his

wife a GET and that the purpose of the protest was to make me give a GET.




          FIRST CAUSE OF ACTION-INTENTIONAL INFLICTION OF EMOTIONAL

                                             DISTRESS

        33.     Plaintiff repeats, reiterates, and incorporates the allegations contained in

paragraphs numbered “1” through “32” herein with the same force and effect as if the same were

set forth at length herein.

        34.     The tort of intentional infliction of emotional distress consists of four elements:

(1) extreme and outrageous conduct; (2) intent to cause, or disregard of a substantial probability

of causing, severe emotional distress; (3) a causal connection between the conduct and injury;

and (4) severe emotional distress. The standard of outrageous conduct required for an intentional

infliction of emotional distress claim is strict, rigorous, and difficult to satisfy; however, that is

not the case when there is a deliberate and malicious campaign of harassment or intimidation.

The outrageous nature of the conduct sufficient for an intentional infliction of emotional distress

claim can be established when it arises from the abuse of a position of power.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 7 of 13 PageID #: 15




       35.      Adina Miles and the Yeshiva of Flatbush High School engaged in extreme and

outrageous behavior by rallying, participating, and encouraging out right harassment of me and

my family members. They encouraged and participated in an illegal protest and specifically

threatened to do so continuously should I not give in to their demands. Both Adina Miles and

Yeshiva of Flatbush have high positions of power; namely, the former has a substantial number

of followers on her Instagram channel and is known to work with city officials and public figures

and the latter is a well-established private education institution.

       36.      The express purpose of the protests was to preclude me from engaging in my

constitutional right of freedom of religion.

       37.      There can be no tolerance in a civilized community for people like Adina Miles

and Yeshiva of Flatbush High School to publicly humiliate and harass individuals in order to

preclude them in the free exercise or enjoyment of any right or privilege secured to him by the

Constitution.

       38.      Given the circumstances described in the facts section, no reasonable person can

be expected to endure such intimidation and threats to their family property and business. In fact,

Adina Miles admitted on her Instagram page that “pressure works”. Ms. Miles and others coined

a term “GET ENABLERS”, which refers to the man’s family members who help him withhold a

GET from his wife. Ms. Miles specifically targets the “enablers” and pressures them to

disassociate themselves from the GET refuser.

       39.      I live in my parents’ home, and they advised me they would not be able to allow

me to live in their home due to the riots and potential destruction of their property and reputation

in the community. Adina Miles was successful in destroying my family relationship and due to
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 8 of 13 PageID #: 16




the riots she organized I was forced to give my wife a GET so that I could not be displaced from

my residence.

       40.      Additionally, upon information and belief, Adina Miles encouraged people to

bombard my father’s phone lines at his office so that his office could not properly operate.

       41.      Indeed, my father’s medical practice could not function properly that day as his

phone lines were inundated with incessant phone calls demanding “give a get”. My father is my

sole source of support because I have been unemployed since June 2016. Without my father

loaning me money when I am unable to pay my bills I would be homeless. The New Jersey HUD

program is fully booked and although I would qualify for free housing I would not have a place

to live should I be displaced from my father’s residence.

       42.      Adina Miles intentionally engaged in a harassment campaign in order to cause me

such severe emotional distress that I would capitulate and grant my wife a GET in order to have

her cease her campaign. And in fact, I could not handle it even for more than two days and

therefore gave my wife the GET. I now have trouble sleeping, eating, socializing, doing daily

chores in the home, anxiety, depression, and even walking out in public because of the intense

public humiliation campaign of Adina Miles and Yeshiva of Flatbush High School. I have no

ability to work as they completely destroyed my reputation, and no one wants to hire me. After

these protests were done, Jewish News media sites and even national news sites such as “The

Guardian” and “Vogue” reported these protests. On one site my picture is there with my wife and

the term “Flatbush agunah is freed” again accusing me of releasing of hostage.




                           SECOND CAUSE OF ACTION-DEFAMATION
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 9 of 13 PageID #: 17




        43.     Plaintiff repeats, reiterates, and incorporates the allegations contained in

paragraphs numbered “1” through “42” herein with the same force and effect as if the same were

set forth at length herein.

        44.     Defamatory statements should be construed as they would be commonly

understood in the context of their publication. Defamation by implication occurs when the

language of the communication, as a whole, can be reasonably read to impart a defamatory

inference, and the author/creator intended or endorsed that inference.

        45.     Under New York law, a “defamatory statement” is one that exposes an individual

to public hatred, shame, obloquy, contumely, odium, contempt, ridicule, aversion, ostracism,

degradation, or disgrace, or induces an evil opinion of one in the minds of right-thinking persons

and deprives one of confidence and friendly intercourse in society.

        46.     To state a claim for defamation under New York law, the plaintiff must allege: (1)

a false statement about the plaintiff; (2) published to a third party without authorization or

privilege; (3) through fault amounting to at least negligence on the part of the publisher; (4) that

either constitutes defamation per se or caused special damages.

        47.     The fact that a particular accusation originated with a different source does not

automatically furnish a license for others to repeat or publish it without regard to its accuracy or

defamatory character.

        48.     At a protest specifically targeted at me, Yeshiva of Flatbush students held up a

sign stating, “let her go.” The students were sent by the school on a school day to engage in a

protest specifically targeted at coercing me to give my wife a GET.
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 10 of 13 PageID #: 18




       49.     Said sign, in context from the other statements that were publicly made at the

protest, accused me of holding my wife as a prisoner of some sort. Said statement accused me of

the crime of kidnaping which is defamatory per se. I have never been convicted of the crime of

kidnaping my wife.

       50.     Additionally, even if not defamation per se, said statement should be construed as

intending to cause the public to view me with hatred and shame and ruin my reputation.

       51.     Adina Miles posted on her Instagram account a picture of my wife with the

caption “free Elizabeth”. It was well-known that said statement was directed to me and, in

essence, accused me of holding my wife hostage. Again, said statement is defamatory per se for

falsely accusing me of the crime of kidnaping but at the very least, if not defamation per se,

should be construed as a statement intended to cause me public shame and humiliation.

                                      DAMAGES/RELIEF

       52.     On May 12, 2021, I received a letter from Ashley Egleston, a licensed counselor

at Ocean Township Human Services. The letter states “ Dear Mr. Hirsch, on May 5, 2021, you

had participated in a consultation at this agency. Information presented during this consultation

indicates the need for further assessment by way of a psychological evaluation. It is also

recommended that you present for a psychiatric evaluation to determine if you are a candidate

for medication. This recommendation is not in the agency’s scope of practice. As such, it is

recommended that you present to an agency providing both of these services to best serve you.

Below you will find agencies that historically provided both services. “
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 11 of 13 PageID #: 19




        53.     I contacted both of the service providers that Ms. Egleston recommended to me.

Only one of them got back to me, namely, CPC behavioral healthcare. After speaking to CPC,

they recommended me to Penn Medical Princeton Health.

        54.     I have since spoken to the intake unit at Penn Medicine Princeton Health and they

have determined that I qualify for the men’s trauma therapy program. However, said program is

fully booked and they have placed me on a waiting list.

        55.     I am in deep need of therapy due to the traumatic events that took place the week

of March 8, 2021, and the permanent posts now spread out on the internet. I have commenced

therapy with Dr. Richard Kessler, and it is presumed I will need therapy indefinitely to deal with

the trauma.

        56.     My temporary license to practice law is set to expire this August 2021 and

because of the events caused by the Defendants I was unable to conclude my studies for the July

2021 bar exam and now will have a loss of future income as an attorney.

        57.     I wish to receive damages to be determined at trial but not less than $5,000,000 in

for defamation, intentional infliction of emotional distress plus treble as well as punitive

damages due to Defendants’ actions as willful, wanton, and malicious. I also request a civil

restraining order enjoining the Defendants from speaking about me in a public setting, including

but not limited to all forms of social media. And for such other relief that this Court may deem

just, fair, and proper.




II.     PLAINTIFF’S CERTIFICATION AND WARNINGS
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 12 of 13 PageID #: 20




 By signing below, I certify to the best of my knowledge, information, and belief that: (1) the

complaint is not being presented for an improper purpose (such as to harass, cause unnecessary

delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law

or by a nonfrivolous argument to change existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a

reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise

complies with the requirements of Federal Rule of Civil Procedure 11. I agree to notify the

Clerk's Office in writing of any changes to my mailing address. I understand that my failure to

keep a current address on file with the Clerk's Office may result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking

to proceed without prepayment of fees, each plaintiff must also submit an IFP application.

Dated: June 29, 2021

_______________

Elliot M. Hirsch

917 750 0418

Address: 7 Saxony Drive, Oakhurst, NJ 07755,

County of Monmouth
Case 1:21-cv-03846-EK-VMS Document 2 Filed 06/29/21 Page 13 of 13 PageID #: 21
